EXAMINER’S REMARKS
The Supplemental Amendment filed November 18, 2021 has been entered.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding the capsule claims of Claims 1, 3-9, and 21, the closest prior art of record, Iotti US 2016/0214787 in view of Hentzel et al. US 2016/0244237 and Baldo US 2015/0203285, does not disclose or reasonably suggest a capsule comprising an agitator comprising a central shaft and at least two blades attached to the central shaft wherein the at least two blades differ from each other in shape wherein the at least two blades have differing lattice structure, each lattice structure comprising a frame with bars reaching from one side of the frame towards a different side of the frame.  Instead, the blade of Iotti does not have a lattice structure comprising a frame with bars reaching from one side of the frame towards a different side of the frame.
Additionally, Tomassini et al. WO 2015/170358 discloses a capsule comprising a lattice structure comprising a frame with bars reaching from one side of the frame towards a different side of the frame (‘358, FIGS. 16-20).  However, the lattice structure of Tomassini et al. is not being used as an agitator configured to pierce or cut an inner membrane.

    PNG
    media_image1.png
    808
    1313
    media_image1.png
    Greyscale


Furthermore, Edwards et al. US 2009/0223386 discloses a container comprising an agitator comprising a central shaft and at least one blade (mixing member 26) attached to the central shaft wherein the at least one blade (mixing member 26) has a lattice structure comprising a frame with bars reaching from one side of the frame towards a different side of the frame (‘386, FIG. 5) (‘386, Paragraph [0036]).  However, the container of Edwards et al. is not used as a capsule used to prepare a beverage.  Additionally, the at least two blades of Edwards et al. do not differ from each other in shape.

    PNG
    media_image2.png
    822
    958
    media_image2.png
    Greyscale


Additionally, the previously withdrawn combination of apparatus and capsule claims of Claims 10-11 and 17-20, requires all of the allowable limitations of the capsule claims of Claim 1.  The combination of apparatus and capsule claims have been rejoined and allowed for the same reasons regarding the allowable capsule claims as enumerated above.
Additionally, the previously withdrawn method claims of Claims 12-15 requires all of the allowable limitations of the capsule claims of Claim 1.  The method claims have .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICSON M LACHICA whose telephone number is (571)270-0278. The examiner can normally be reached M-F, 8:30am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erik Kashnikow can be reached on 571-270-3475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ERICSON M LACHICA/Examiner, Art Unit 1792